DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 3, 2022 have been fully considered but they are not persuasive. 
Firstly, applicant argues Figure 2 of the present application reproduced on page 8 illustrates “a drum unit being movable in a first direction relative to the housing in a state where the toner cartridge is attached to the drum unit.” However, Figure 2 clearly shows the toner cartridge TC is out of the drawer, I think Figure 3 better illustrates 
Applicant argues Isobe fails to teach or suggest “a drum unit being movable in a first direction relative to the housing in a state where the toner cartridge is attached to the drum unit.” This argument is not persuasive. The drum unit (aka process cartridges 9) taught by Isobe moves in a first direction relative to the housing a state where the toner cartridge is attached. Furthermore, Isobe teaches the toner cartridge may or may not REMAIN attached. The claim language does not require the toner cartridge remain attached while the drum unit is moved only that it is attached and movable in a state where the toner cartridge is attached, which Isobe anticipates (C11-12, L57-67 and 1-67). Isobe clearly teaches insertion operations for both the toner cartridges 12 and drum unit (aka process cartridges 9), each having independent .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 12, 13, 19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isobe et al. US 6,418,292 (Isobe).
Regarding claim 1, Isobe teaches an image forming apparatus comprising: 
a housing (100) formed with an opening and having a front cover (27) movable between an open position where the front cover opens the opening and a closed position where the front cover closes the opening (FIG. 11); 
a toner cartridge (12) configured to accommodate therein toner; and 

a photosensitive drum (7) rotatable about a first axis extending in a second direction; and 
a developing unit (10) positioned between the toner cartridge and the photosensitive drum, the developing unit comprising: 
a magnetic roller (10b) positioned between the toner cartridge and the photosensitive drum and rotatable about a second axis extending in the second direction, the magnetic roller facing a surface of the photosensitive drum; 
a developer container (10h) configured to accommodate carrier, the developer container being formed with an inlet (replenishing opening portion 9c) allowing the toner to be replenished from the toner cartridge (FIG. 2, 6); 
a first auger (10eB) positioned in the developer container and rotatable about a third axis extending in the second direction, the first auger being configured to circulate the toner and the carrier in the developer container; and 
a second auger (10eA) positioned in the developer container and rotatable about a fourth axis extending in the second direction, the second auger being configured to convey the toner and the carrier to the magnetic roller (FIG. 6).  
claim 2, Isobe teaches the image forming apparatus according to claim 1, wherein the first direction crosses the second direction (FIG. 6).  
Regarding claim 3, Isobe teaches the image forming apparatus according to claim 1, wherein the inlet is 13positioned opposite to the magnetic roller with respect to the first auger and the second auger (FIG. 6).  
Regarding claim 4, Isobe teaches the image forming apparatus according to claim 1, wherein the photosensitive drum includes an array of a plurality of the photosensitive drums arrayed with each other in the first direction (C, M, Y, K); and 
wherein the developing unit includes an array of a plurality of the developing units arrayed with each other in the first direction (FIG. 1).  
Regarding claim 5, Isobe teaches the image forming apparatus according to claim 1, further comprising: 
a transfer member (4f) configured to transfer a toner image on the photosensitive drum to a sheet.  
Regarding claim 8, Isobe teaches the image forming apparatus according to claim 1, wherein the inlet is positioned above the first auger and the second auger; and 
wherein the second axis is positioned below the first auger and the second auger (FIG. 6).  
Regarding claim 9, Isobe teaches the image forming apparatus according to claim 8, wherein the developing unit further comprises: 

Regarding claim 12, Isobe teaches the image forming apparatus according to claim 1, wherein the first auger (10eA) is positioned closer to the inlet than the second auger (10eB) is to the inlet (FIG. 6).  
Regarding claim 13, Isobe teaches the image forming apparatus according to claim 1, 
wherein the first auger (10eA) is configured to convey the toner replenished from the inlet to the second auger (10eB); 
wherein the second auger (10eb) is configured to supply the toner conveyed by the first auger to the magnetic roller; and 
wherein the magnetic roller is configured to supply the toner supplied from the second auger to the photosensitive drum (FIG. 6).  
Regarding claim 19, Isobe teaches the image forming apparatus according to claim 1, wherein the drum unit further comprises: 
a charger (8) configured to charge the photosensitive drum.  
Regarding claim 22, Isobe teaches a drum unit (9) to which a toner cartridge is attachable, the toner cartridge being configured to accommodate therein toner, the drum unit being movable in a first direction relative to the housing in a state where the toner cartridge is attached to the drum unit (C11-12, L57-67 and 1-67), the drum unit being movable through the opening (100b) between an accommodated position where the drum unit is positioned in the 
a photosensitive drum (7) rotatable about a first axis extending in a second direction; and 
a developing unit (10) positioned between the toner cartridge and the photosensitive drum, the developing unit comprising: 
a magnetic roller (10a 10b) positioned between the toner cartridge and the photosensitive drum and rotatable about a second axis extending in the second direction, the magnetic roller facing a surface of the photosensitive drum; 
a developer container (10h) configured to accommodate carrier, the developer container being formed with an inlet allowing the toner to be replenished from the toner cartridge; 
a first auger (10eA) positioned in the developer container and rotatable about a third axis extending in the second direction, the first auger being configured to circulate the toner and the carrier in the developer container; and 
a second auger (10eB) positioned in the developer container and rotatable about a fourth axis extending in the second direction, the second auger being configured to convey the toner and the carrier to the magnetic roller (FIG. 6).
Regarding claim 23, Isobe teaches the image forming apparatus according to claim 1, wherein the drum unit (9) further comprises a cartridge support portion (frame 9d) configured to support an outer peripheral surface of the toner cartridge (C13 L10-20).  
claim 24, Isobe teaches the image forming apparatus according to claim 22, further comprising: a cartridge support portion (frame 9d) configured to support an outer peripheral surface of the toner cartridge (C13 L10-20).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Sato et al. US 2015/0050045 (Sato).
Regarding claim 6, Isobe teaches the image forming apparatus according to claim 1. Isobe differs from the instant claimed invention by not explicitly disclosing: a sheet guide configured to guide a sheet toward the photosensitive drum. However, sheet guides are well-known in the art when image forming apparatus achieve a size-reduction. Sato teaches a . 

Claims 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Hashimoto et al. US 2011/0064463 (Hashimoto).
Regarding claims 7, 10 and 20, Isobe teaches the image forming apparatus according to claims 1 and 20 respectively. Isobe differs from the instant claimed invention by not explicitly disclosing: a cleaning roller configured to perform cleaning on the photosensitive drum or the charger is scorotron charger. However, these are well-known elements in image forming devices. Hashimoto teaches a cleaning roller (16) configured to perform cleaning on the photosensitive drum or the charger is scorotron charger (15, ¶0033-¶0036). Furthermore, Hashimoto teaches the layer thickness regulation member (19) is positioned below the top of the auger (FIG. 1). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Isobe to include the cleaning roller and scorotron instead of the present cleanerless and charge sleeve configuration used by Isobe, since these are equivalent elements and would be implemented with the predicable result of an image being formed on the drum.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Ishii US 2006/0177230 (Ishii).
Regarding claim 11, Isobe teaches the image forming apparatus according to claim 1. Isobe differs from the instant claimed invention by not explicitly disclosing: the magnetic roller is positioned apart from the surface of the photosensitive drum. However, this is a known modification. Ishii teaches the magnetic roller is positioned apart (non-contact) from the surface of the photosensitive drum (¶0129). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device taught by Isobe to use the displacement mechanism taught by Ishii since this Ishii teaches this configuration can prevent “faint printing,” (¶0003-¶0005).

Claims 14-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. US 6,418,292 (Isobe) and Kamimura US 2007/0147889 (Kamimura).
Regarding claims 14-18 and 21, Isobe teaches the image forming apparatus according to claim 1. Isobe differs from the instant claimed invention by not explicitly disclosing:  the developer unit inserting configuration claimed. However, this is a known technique. Kamimura teaches a first side wall (103) formed with a first hole (117) allowing one end portion in the second direction of the developing unit to be inserted into the first hole, so that the one end portion is supported by the first side wall; a second side wall (103) formed with a second hole (117), the second side wall facing the first side wall in the second direction; and a cylindrical member (coupling gear 27) inserted into the second hole, the cylindrical member having an 
Furthermore, Kamimura teaches a boss (109) extending in the second direction and inserted into the first hole; and a protrusion protruding from the boss in a direction perpendicular to the second direction, the protrusion being in contact with a surface of the first side wall facing the second side wall to fix a position of the developing unit in the second direction (FIG. 4). 
Furthermore, Kamimura teaches a cylinder portion (209) inserted in the second hole and having an outer peripheral surface; and 15a flange (114) protruding from the outer peripheral surface, the flange being positioned opposite to the first side wall (103) with respect to the second side wall (¶0131). 
 Furthermore, Kamimura teaches a third side wall positioned opposite to the first side wall with respect to the second side wall, and wherein the flange is positioned between the second side wall and the third side wall (¶0131). 
Furthermore, Kamimura teaches the drum unit further comprises a fourth side wall positioned opposite to the second side wall with respect to the first side wall; wherein the first side wall and the second side wall are positioned between the third side wall and the fourth side wall in the second direction (FIG. 4).  
Furthermore Kamimura teaches after the boss is inserted into the first hole in a direction from the second side wall to the first side wall, the protrusion contacts with the surface of the first side wall facing the second side wall (¶0129-¶0136);  wherein, after the protrusion contacts with the surface of the first side wall facing the second side wall, the 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insertion mechanism taught by Isobe to include the attachment/detachment configuration taught by Kamimura, since this attachment operation is a known equivalent would be implemented with the predicable result of developer roller and drum being reliably separated and pressed together (¶0004-¶0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuchi et al. US 2014/0093275 teaches an image forming apparatus with removable process units 15 and toner containers.
Itabashi et al. US 2019/0146405 and Michibata US 2019/0286014 also teach image forming apparatus with removable process units and toner containers.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852